Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 lines 1-2, "wherein shaped portion" should read "wherein the shaped portion". The original limitation is objected to for grammatical purposes.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilaire (US Patent 5545134) in view of Grovender (US Patent Pub. 20100217234).
Regarding Claim 1, Hilaire teaches (fig 1) a balloon catheter (1, 2 is the balloon) comprising an outer shaft (3,14) which surrounds a shaft lumen, the outer shaft having a proximal outer shaft portion (3) and a distal outer shaft portion (14), an inner shaft (6) in a distal portion of the shaft lumen, a guidewire lumen (7) in the inner shaft for receiving a guidewire (8), a side port (opening where 7 points to, where guidewire 8 is inserted) on an outer side of the outer shaft at a proximal end portion of the inner shaft via which the guidewire (8) can be guided out from the outer shaft, a tube (18, 15 in Fig 7) arranged laterally of the side port in the shaft lumen, via which the distal portion of the shaft lumen communicates with the proximal 
Hilaire stays silent to the material of the tube (18), therefore it does not teach that the tube arranged laterally of the side port is metallic. 
Grovender teaches [0054] a metallic hypotube section that may connect a distal outer shaft portion to a proximal outer shaft portion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the tube of Hilaire with the metallic tube as taught by Grovender. Doing so would provide more rigidity to this portion of the shaft and catheter (Grovender [0054]).
Regarding Claim 2, the combination of Hilaire and Grovender teaches all elements of the claim mentioned above. The combination further teaches the catheter wherein the metallic tube (modified component 18), has a proximal end portion (side closest to 3), a distal end portion (side closer to 13) and a wall (outer surface of 18), which surrounds a lumen of the metallic tube (lumen is the open space within 18 which holds core 11).
	Regarding Claim 18, the combination of Hilaire and Grovender teaches all elements of the claim mentioned above. Hilaire does not teach the catheter wherein the distal outer shaft 
	Grovender teaches ([0096-007] and [0086]) a method of using sleeve components (90 and 100) to assist with a heating process which connects a central metallic tube (30) to the distal and proximal outer shaft.  This heating process is interpreted as a form of welding. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connections of the metallic tube to the outer shaft of Hilaire to be connected to one another by a weld in the region of an outer side wall of the metallic tube as taught by Grovender. Doing so would provide another form of connecting the metallic tube to the catheter shaft (Grovender [0096-0097]). 
	Regarding Claim 19, the combination of Hilaire and Grovender teaches all elements of the claim mentioned above. The combination further teaches the catheter wherein the weld is circumferential weld of proximal and distal shaft portions to outer side wall of metallic tube (Grovender [0096-0097] and [0086] teaches that components 90 and 100 are sleeves used to assist with a heating process. This heating process is interpreted as a form of welding, also since 90 and 100 are ‘sleeves’ it is interpreted that this is a circumferential weld).
Allowable Subject Matter
Claims 7 and 12 are allowed.
Regarding Claim 7, the closest prior art of record is Grovender. Grovender does not teach a catheter wherein the distal end portion of the metallic tube as a concave hollow on an outer side of the wall and wherein the stiffening element is clamped in the lumen of the metallic tube by the concave hollow. 

Claims 3, 5, 8-11, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Hilaire teaches a small concave hollow in tube 18, (see concave portion in Fig 7). Hilaire does not teach the inner shaft (6) engaging with this concaved section. 
Regarding Claims 5 and 20, the tube (18) of Hilaire does not offset the outer shaft portions 3 and 14. 
Regarding claim 8, Hilaire does not teach the inner shaft 6, protruding into the distal end of the metallic tube 18. 
Regarding claim 9-10, the combination of Hilaire and Grovender teaches all elements of the claim mentioned above. The combination does not teach a through-opening in the metallic tube where part of the proximal end portion of the inner shaft is guided out from the lumen of the metallic tube. 
Regarding claim 11, the combination of Hilaire and Grovender teaches all elements of the claim mentioned above. The combination does not teach the shaped portion being in the proximal end portion of the metallic tube.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783